DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 9/7/2022.
Claim(s) 2, 3, 13, 15, 16 and 26-30 has/have been cancelled.
Claims(s) 31 and 32 has/have been added. 
Claims(s) 1, 4-12, 14, 17-25 and 31-32 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 9/7/2022, with respect to the rejection(s) of claim(s) 1, 4-12, 14, 17-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022) and also made in view of Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022) and Soriaga et al. US 20150358971 (cited in Non-Final Rejection dated 9/16/2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 7, 8, 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022).

As to claim 1:
Lyu et al. discloses:
A method in a network device, comprising: 
obtaining an access mode of a terminal device, wherein obtaining the access mode of the terminal device comprises determining the access mode of the terminal device based on at least one of a coverage of the terminal device, ..., and required quality of service, QoS, for a traffic; and 
(“The base station generates the correspondence between the at least two multiple-access manners and the time-frequency resource according to the predetermined categorization manner. The predetermined categorization manner includes any one of three manners: categorization according to a time domain, categorization according to a frequency domain, and categorization according to a time-frequency domain. A first multiple-access manner is an OFDMA multiple-access manner or an SC-FDMA multiple-access manner, a second multiple-access manner is an OFDMA+CDMA multiple-access manner or an SC-FDMA+CDMA multiple-access manner, and a third multiple-access manner is an OFDMA+IDMA multiple-access manner or an SC-FDMA+IDMA multiple-access manner.”; Lyu et al.; 0189)
(“Three multiple-access manners separately have respective advantages. For example: the OFDMA multiple-access manner has an advantage of a high rate; the OFDMA+CDMA multiple-access manner has an advantage of a wide coverage area, and the OFDMA+IDMA multiple-access manner has an advantage of suitability for transmission of a large quantity of small data packets. The user equipment may select a most suitable multiple-access manner according to the predetermined condition, where the predetermined condition may include at least one of the following: a QOS priority of a service type, signal strength, a size of a data block in a service type, and a multiple-access manner selection range.”; Lyu et al.; 0207)
(“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected.”; Lyu et al.; 0209)
(“Generally, a multiple-access manner in which the user equipment sends the uplink data to the base station does not change. However, if an environment in which the user equipment is located changes, or a requirement for a communications system changes, during a communication process, the multiple-access manner in which the user equipment sends the uplink data to the base station changes”; Lyu et al.; 0248)
(“OFDMA+IDMA is a novel multiple-access manner combining OFDMA and IDMA. IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel. Compared with a conventional CDMA system, IDMA has stronger multiple-access interference immunity. A system using the OFDMA+IDMA multiple-access manner has advantages of higher spectrum utilization, a larger system throughput, and housing more user equipments. The SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner are similar in technology for the most part, and related technical details are not described herein again; however, it should be noted that the SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner have a relatively great advantage of transmitting a large quantity of small data packets.”; Lyu et al.; 0174)
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high; the processor 951 is further specifically configured to: if the predetermined condition includes signal strength, select the second multiple-access manner as the specified multiple-access manner when the signal strength is less than a first preset threshold; the processor 951 is further specifically configured to: if the predetermined condition includes a size of a data block in a service type, select the third multiple-access manner as the specified multiple-access manner when the size of the data block transmitted in the service type is less than a fourth preset threshold; and the processor 951 is further specifically configured to: if the predetermined condition includes a multiple-access manner selection range, select, from a selectable range defined in the multiple-access manner selection range, a multiple-access manner as the specified multiple-access manner.;”; Lyu et al.; 0352)
(“CDMA is a communications system based on a code division technology and a multiple access technology.”; Lyu et al.; 0170)
(“IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel.”; Lyu et al.; 0174)
(where
“user equipment” maps to “terminal device”,
“user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “obtaining an access mode access mode”, where “select a most suitable” maps to “obtaining”
“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected” maps to “based on...coverage of a terminal device”
 “if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high”/”data block in a service type” maps to “required quality of service, QoS, for a traffic”, where “QoS” maps to “QoS”, “relatively high” maps to “required quality of service”, “data block in a service type” illustrates “service type” is associated with “traffic”

selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode.
(where
FIGs. 3a-c illustrate “information transmission pattern”,
““user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode”, where “select” maps to “selecting”, “most suitable multiple-access manner” maps to “based on the access mode”, FIGS 3a-c illustrates “information transmission pattern”, “OFDMA” maps to “first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode”, “OFDMA+IDMA” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “IDMA”/”IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel” maps to “non-orthogonal multiple access, NOMA, mode”, where “OFDMA+CDMA” maps to “a third resource set associated with both the MOMA and NOMA mode”, where “OFDMA” maps to “MOMA” and “CDMA”/”CDMA is a communications system based on a code division technology and a multiple access technology” maps to “NOMA”

Lyu et al. teaches adaptively selecting between an OFDMA mode, an IDMA associated mode and OFDMA+CDMA mode based on QoS, coverage and a communications system’s spectrum utilization/system throughput/supporting more user equipment.

Lyu et al. as described above does not explicitly teach:
MOMA
NOMA
the third resource set being configured such that a cell-center terminal device uses the NOMA mode and a cell-edge terminal device uses the MOMA mode.

However, Lee-1 further teaches an edge/center capability which includes:
the third resource set being configured such that a cell-center terminal device uses the N... mode and a cell-edge terminal device uses the M... mode.
(“The prototype filter unit 807 may use non-orthogonal filter sets for resource allocation to the terminals located within a non-cell edge area and orthogonal filter sets for resource allocation to the terminal located within a cell edge area. The transmission controller 809 may determine a filter set to be applied to the prototype filter unit 807. For example, it may be possible to apply an orthogonal filter set for data transmission to the terminals located in the cell edge area and a non-orthogonal filter set for data transmission to the terminals located in the cell center area.”; Lee et al.; 0113)
(“With the frame structure of FIG. 13B, it may be possible to expect the following effects. Such a resource allocation method makes it possible to configure the network dynamically in a way of minimizing inter-cell interference using a small amount of information as the orthogonal prototype filter information between macro and small cells. For example, it may be possible to minimize inter-cell interference between a macro cell and a small cell that are performing transmission simultaneously using orthogonal prototype filters during the second subframe. Likewise, the macro small cell and another small cell perform transmission simultaneously during the third subframe. It may also be possible for the macro and small cells to perform transmission simultaneously during multiple subframes using orthogonal prototype filters.”; Lee et al.; 0183)
(where
“perform transmission simultaneously during the third subframe” maps to “the third resource set”
“non-orthogonal filter set for data transmission to the terminals located in the cell center area” maps to “a cell-center terminal device uses the N... mode”,
“orthogonal filter set for data transmission to the terminals located in the cell edge area” maps to “cell-edge terminal device uses the M... mode”

Lee-1 teaches configuring an orthogonal prototype filter which shares a resource for simultaneous transmission where the prototype filter can be configured such that terminals in the cell edge use and orthogonal filter set and terminals in the cell center use a non-orthogonal filter set.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the edge/center capability of Lee-1 into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the edge/center capability as taught by Lee-1, the benefits of optimal multiple-access manner (Lyu et al.; 0223) with improved throughput (Lee-1; 0072) are achieved.

However, Lee et al. further teaches a CDMA/IDMA/NOMA capability which includes:
NOMA
(“Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleaver.”; Lee et al.; 0056)j
(“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.)”; Lee et al.; 0069)

Lee et al. teaches IDMA and CDMA as taught with respect to Lyu et al. are considered as associated with NOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced collision (Lee et al.; 0013) are achieved.

However, Ksairi et al. further teaches a MOMA/OFDMA capability which includes:
MOMA
(“Finally, by properly mapping MOMA signals to the LTE time-frequency resource grid, MOMA combines the benefits of both OFDM (e.g., robustness against timing errors) and frequency-domain spreading (e.g., the ability to harvest the frequency diversity of the channel and the robustness against carrier frequency shifts)”; Ksairi et al.; p.221, left col., para. 1)
(“and the map of the spread data symbols to the OFDMA/SC-FDMA time-frequency grid. We also need to determine which new signaling messages could be needed and what effect MOMA could have on the LTE system protocols”; Ksiari et al.; p. 221, left col., para. 2)

Ksairi et al. teaches OFDMA as taught by Lyu et al. is equivalent to MOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of reduced transceiver complexity (Ksiari et al.; p. 219, left col., para. 4) are achieved.

As to claim 5:
Lyu et al. discloses:
A method, further comprising at least one of:
	...
determining the quality of service based on ... or use case.
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type”; Lyu et al.; 0352)

As to claim 6:
Lyu et al. discloses:
A method, wherein selecting the information transmission pattern comprises
selecting the information transmission pattern comprises: 
in response to the access mode being the MOMA mode, selecting the information transmission pattern from the first resource set; and 
in response to the access mode being the NOMA mode, selecting the information transmission pattern from the second resource set.
(see FIGs 3a-c)

As to claim 7:
Lyu et al. discloses:
A method, further comprising:
configuring the first resource set and the second resource set.
(“Step 202: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0197)
(“Step 404: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0233)

As to claim 8:
Lyu et al. discloses:
A method, wherein the information transmission pattern includes one or more of: a multiplexing pattern, ...
(see FIGs 3a-c)

As to claim 9:
Lyu et al. discloses:
	A method, further comprising:
transmitting information about the information transmission pattern to the terminal device.
(“Step 401: The base station sends signaling used for configuring a multiple-access manner selection range to the user equipment.”; Lyu et al.; 0222)
(“Therefore, before the base station communicates with the user equipment, the base station needs to send the signaling used for configuring the multiple-access manner selection range to the user equipment, where the multiple-access manner selection range is a selectable range when the user equipment selects a multiple-access manner from at least two multiple-access manners. For example, in a communications system, only specific user equipment is allowed to communicate with the base station by using a first multiple-access manner and a second multiple-access manner, or configuration of the user equipment supports only a first multiple-access manner and a second multiple-access manner; therefore, before the base station communicates with the user equipment, the base station sends the signaling used for configuring the multiple-access manner selection range to the user equipment, where the signaling is used for notifying the user equipment that a selectable multiple-access manner range is the first multiple-access manner or the second multiple-access manner.”; Lyu et al.; 0224)
(“Step 404: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0233)
(“The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to the predetermined sending manner, where the predetermined sending manner includes: a notification by using a system broadcast or a notification by using signaling.”; Lyu et al.; 0234)

As to claim 10:
Lyu et al. discloses:
A method in a terminal device, comprising:
receiving information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based solely on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of a coverage of the terminal device, ..., and required quality of service, QoS, for a traffic, 
(“The base station generates the correspondence between the at least two multiple-access manners and the time-frequency resource according to the predetermined categorization manner. The predetermined categorization manner includes any one of three manners: categorization according to a time domain, categorization according to a frequency domain, and categorization according to a time-frequency domain. A first multiple-access manner is an OFDMA multiple-access manner or an SC-FDMA multiple-access manner, a second multiple-access manner is an OFDMA+CDMA multiple-access manner or an SC-FDMA+CDMA multiple-access manner, and a third multiple-access manner is an OFDMA+IDMA multiple-access manner or an SC-FDMA+IDMA multiple-access manner.”; Lyu et al.; 0189)
(“Three multiple-access manners separately have respective advantages. For example: the OFDMA multiple-access manner has an advantage of a high rate; the OFDMA+CDMA multiple-access manner has an advantage of a wide coverage area, and the OFDMA+IDMA multiple-access manner has an advantage of suitability for transmission of a large quantity of small data packets. The user equipment may select a most suitable multiple-access manner according to the predetermined condition, where the predetermined condition may include at least one of the following: a QOS priority of a service type, signal strength, a size of a data block in a service type, and a multiple-access manner selection range.”; Lyu et al.; 0207)
(“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected.”; Lyu et al.; 0209)
(“Generally, a multiple-access manner in which the user equipment sends the uplink data to the base station does not change. However, if an environment in which the user equipment is located changes, or a requirement for a communications system changes, during a communication process, the multiple-access manner in which the user equipment sends the uplink data to the base station changes”; Lyu et al.; 0248)
(“OFDMA+IDMA is a novel multiple-access manner combining OFDMA and IDMA. IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel. Compared with a conventional CDMA system, IDMA has stronger multiple-access interference immunity. A system using the OFDMA+IDMA multiple-access manner has advantages of higher spectrum utilization, a larger system throughput, and housing more user equipments. The SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner are similar in technology for the most part, and related technical details are not described herein again; however, it should be noted that the SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner have a relatively great advantage of transmitting a large quantity of small data packets.”; Lyu et al.; 0174)
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high; the processor 951 is further specifically configured to: if the predetermined condition includes signal strength, select the second multiple-access manner as the specified multiple-access manner when the signal strength is less than a first preset threshold; the processor 951 is further specifically configured to: if the predetermined condition includes a size of a data block in a service type, select the third multiple-access manner as the specified multiple-access manner when the size of the data block transmitted in the service type is less than a fourth preset threshold; and the processor 951 is further specifically configured to: if the predetermined condition includes a multiple-access manner selection range, select, from a selectable range defined in the multiple-access manner selection range, a multiple-access manner as the specified multiple-access manner.;”; Lyu et al.; 0352)
(“CDMA is a communications system based on a code division technology and a multiple access technology.”; Lyu et al.; 0170)
(“IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel.”; Lyu et al.; 0174)
(where
“user equipment” maps to “terminal device”,
“user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “obtaining an access mode access mode”, where “select a most suitable” maps to “obtaining”
“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected” maps to “based on...coverage of a terminal device”
 “if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high”/”data block in a service type” maps to “required quality of service, QoS, for a traffic”, where “QoS” maps to “QoS”, “relatively high” maps to “required quality of service”, “data block in a service type” illustrates “service type” is associated with “traffic”

the information transmission pattern being configured from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, and a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode; 
(where
FIGs. 3a-c illustrate “information transmission pattern”,
““user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode”, where “select” maps to “selecting”, “most suitable multiple-access manner” maps to “based on the access mode”, FIGS 3a-c illustrates “information transmission pattern”, “OFDMA” maps to “first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode”, “OFDMA+IDMA” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “IDMA”/”IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel” maps to “non-orthogonal multiple access, NOMA, mode”, where “OFDMA+CDMA” maps to “a third resource set associated with both the MOMA and NOMA mode”, where “OFDMA” maps to “MOMA” and “CDMA”/”CDMA is a communications system based on a code division technology and a multiple access technology” maps to “NOMA”

performing transmission to the network device based on the received information; and 
(“Step 205: The user equipment sends uplink data to the base station in the specified multiple-access manner on a time-frequency resource corresponding to the specified multiple-access manner.”; Lyu et al.; 0212)
(“Step 407: The user equipment sends uplink data to the base station in the specified multiple-access manner on a time-frequency resource corresponding to the specified multiple-access manner.”; Lyu et al.; 0244)

Lyu et al. teaches adaptively selecting between an OFDMA mode, an IDMA associated mode and OFDMA+CDMA mode based on QoS, coverage and a communications system’s spectrum utilization/system throughput/supporting more user equipment.

Lyu et al. as described above does not explicitly teach:
MOMA
NOMA
the third resource set being configured such that a cell-center terminal device uses the NOMA mode and a cell-edge terminal device uses the MOMA mode.
wherein the information transmission pattern includes one or more of ... and a reference signal pattern.

However, Lee-1 further teaches an edge/center capability which includes:
the third resource set being configured such that a cell-center terminal device uses the N... mode and a cell-edge terminal device uses the M... mode.
(“The prototype filter unit 807 may use non-orthogonal filter sets for resource allocation to the terminals located within a non-cell edge area and orthogonal filter sets for resource allocation to the terminal located within a cell edge area. The transmission controller 809 may determine a filter set to be applied to the prototype filter unit 807. For example, it may be possible to apply an orthogonal filter set for data transmission to the terminals located in the cell edge area and a non-orthogonal filter set for data transmission to the terminals located in the cell center area.”; Lee et al.; 0113)
(“With the frame structure of FIG. 13B, it may be possible to expect the following effects. Such a resource allocation method makes it possible to configure the network dynamically in a way of minimizing inter-cell interference using a small amount of information as the orthogonal prototype filter information between macro and small cells. For example, it may be possible to minimize inter-cell interference between a macro cell and a small cell that are performing transmission simultaneously using orthogonal prototype filters during the second subframe. Likewise, the macro small cell and another small cell perform transmission simultaneously during the third subframe. It may also be possible for the macro and small cells to perform transmission simultaneously during multiple subframes using orthogonal prototype filters.”; Lee et al.; 0183)
(where
“perform transmission simultaneously during the third subframe” maps to “the third resource set”
“non-orthogonal filter set for data transmission to the terminals located in the cell center area” maps to “a cell-center terminal device uses the N... mode”,
“orthogonal filter set for data transmission to the terminals located in the cell edge area” maps to “cell-edge terminal device uses the M... mode”

Lee-1 teaches configuring an orthogonal prototype filter which shares a resource for simultaneous transmission where the prototype filter can be configured such that terminals in the cell edge use and orthogonal filter set and terminals in the cell center use a non-orthogonal filter set.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the edge/center capability of Lee-1 into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the edge/center capability as taught by Lee-1, the benefits of optimal multiple-access manner (Lyu et al.; 0223) with improved throughput (Lee-1; 0072) are achieved.

However, Lee et al. further teaches a RS/CDMA/IDMA/NOMA capability which includes:
NOMA
(“Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleaver.”; Lee et al.; 0056)j
(“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.)”; Lee et al.; 0069)

wherein the information transmission pattern includes one or more of .... and a reference signal pattern.
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a channel corresponding to a codeword based on a reference symbol, a reference signal (RS), or a reference pattern. On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme. Or, when the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment is defined in advance according to a codebook subset index, if the user equipment knows the codebook subset index, the user equipment is able to know the number of symbols of the RS or the RS pattern to be channel estimated by the user equipment.”; Lee et al.; 0098)
(where
“the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern” maps to “the information transmission pattern includes one or more of .... and a reference signal pattern”, where “RS pattern” maps to “reference signal pattern”

Lee et al. teaches IDMA and CDMA as taught with respect to Lyu et al. are considered as associated with NOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RS/CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the RS/CDMA/IDMA/NOMA capability as taught by the NOMA/OMA of Lee et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced collision (Lee et al.; 0013) are achieved.

However, Ksairi et al. further teaches a MOMA/OFDMA capability which includes:
MOMA
(“Finally, by properly mapping MOMA signals to the LTE time-frequency resource grid, MOMA combines the benefits of both OFDM (e.g., robustness against timing errors) and frequency-domain spreading (e.g., the ability to harvest the frequency diversity of the channel and the robustness against carrier frequency shifts)”; Ksairi et al.; p.221, left col., para. 1)
(“and the map of the spread data symbols to the OFDMA/SC-FDMA time-frequency grid. We also need to determine which new signaling messages could be needed and what effect MOMA could have on the LTE system protocols”; Ksiari et al.; p. 221, left col., para. 2)

Ksairi et al. teaches OFDMA as taught by Lyu et al. is equivalent to MOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of reduced transceiver complexity (Ksiari et al.; p. 219, left col., para. 4) are achieved.

As to claim 11:
Lyu et al. discloses:
wherein performing transmission to the network device comprises: determining, based on the received information, the information transmission pattern from the first resource set and the second resource set; and performing the transmission to the network device based on the information transmission pattern.
(see FIGs. 2-4)

As to claim 12:
Lyu et al. discloses:
further comprising: receiving, from the network device, information about the first resource set and the second resource set configured at the network device.
(see FIGs. 2, 4)


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022) and Tani et al. US 20180376409 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 4:
Lyu et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:
(“That is, the mobile station 221 determines whether the DL path loss at the mobile station 221 in the base station cell selected at step S305 is greater than the threshold value Th#2 (step S308). The threshold value Th#2 is a threshold value indicated by the NOMA possible quality information included in the broadcast signal received at step S301 and is, for example, a threshold value that is greater than the threshold value Th#1. 
[0069] If at step S308 the path loss is greater than the threshold value Th#2 (step S308: YES), the mobile station 221 selects a NOMA-non-enabled base station cell as a communication cell among communicable base station cells (step S309), ending a series of operations. When the path loss is not greater than the threshold value Th#2 (step S308: NO), the mobile station 221 selects the base station cell (NOMA-enabled)”; Tani et al.; 0068-0069)
(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by NOMA at step S903, the base station 110 transmits the user data by using the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above. In the case of transmitting the user data not by NOMA (e.g., by OFDMA), the base station 110 transmits the user data by using a frequency domain and MCS different from the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above.”; Tani et al.; 0112)

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the threshold capability as taught by the NOMA-enabled/NOMA-nonenabled capability of Tani et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced control signal transmission (Tani et al.; 0195) are achieved.

Claim(s) 14, 19, 20, 21, 22, 23, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022) and Soriaga et al. US 20150358971 (cited in Non-Final Rejection dated 9/16/2021)

As to claim 14:
Lyu et al. discloses:
A network device, comprising: a processor; and a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the network device to: obtain an access mode of a terminal device, wherein the processor is configured to obtain the access mode of the terminal device by determining the access mode of the terminal device based on at least one of a coverage of the terminal device, ..., and required quality of service, QoS, for a traffic; and select, based on the access mode of the terminal device, 
(“The base station generates the correspondence between the at least two multiple-access manners and the time-frequency resource according to the predetermined categorization manner. The predetermined categorization manner includes any one of three manners: categorization according to a time domain, categorization according to a frequency domain, and categorization according to a time-frequency domain. A first multiple-access manner is an OFDMA multiple-access manner or an SC-FDMA multiple-access manner, a second multiple-access manner is an OFDMA+CDMA multiple-access manner or an SC-FDMA+CDMA multiple-access manner, and a third multiple-access manner is an OFDMA+IDMA multiple-access manner or an SC-FDMA+IDMA multiple-access manner.”; Lyu et al.; 0189)
(“Three multiple-access manners separately have respective advantages. For example: the OFDMA multiple-access manner has an advantage of a high rate; the OFDMA+CDMA multiple-access manner has an advantage of a wide coverage area, and the OFDMA+IDMA multiple-access manner has an advantage of suitability for transmission of a large quantity of small data packets. The user equipment may select a most suitable multiple-access manner according to the predetermined condition, where the predetermined condition may include at least one of the following: a QOS priority of a service type, signal strength, a size of a data block in a service type, and a multiple-access manner selection range.”; Lyu et al.; 0207)
(“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected.”; Lyu et al.; 0209)
(“Generally, a multiple-access manner in which the user equipment sends the uplink data to the base station does not change. However, if an environment in which the user equipment is located changes, or a requirement for a communications system changes, during a communication process, the multiple-access manner in which the user equipment sends the uplink data to the base station changes”; Lyu et al.; 0248)
(“OFDMA+IDMA is a novel multiple-access manner combining OFDMA and IDMA. IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel. Compared with a conventional CDMA system, IDMA has stronger multiple-access interference immunity. A system using the OFDMA+IDMA multiple-access manner has advantages of higher spectrum utilization, a larger system throughput, and housing more user equipments. The SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner are similar in technology for the most part, and related technical details are not described herein again; however, it should be noted that the SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner have a relatively great advantage of transmitting a large quantity of small data packets.”; Lyu et al.; 0174)
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high; the processor 951 is further specifically configured to: if the predetermined condition includes signal strength, select the second multiple-access manner as the specified multiple-access manner when the signal strength is less than a first preset threshold; the processor 951 is further specifically configured to: if the predetermined condition includes a size of a data block in a service type, select the third multiple-access manner as the specified multiple-access manner when the size of the data block transmitted in the service type is less than a fourth preset threshold; and the processor 951 is further specifically configured to: if the predetermined condition includes a multiple-access manner selection range, select, from a selectable range defined in the multiple-access manner selection range, a multiple-access manner as the specified multiple-access manner.;”; Lyu et al.; 0352)
(“CDMA is a communications system based on a code division technology and a multiple access technology.”; Lyu et al.; 0170)
(“IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel.”; Lyu et al.; 0174)
(where
See FIG. 10 for “processor” and “memory”
“user equipment” maps to “terminal device”,
“user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “obtaining an access mode access mode”, where “select a most suitable” maps to “obtaining”
“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected” maps to “based on...coverage of a terminal device”
 “if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high”/”data block in a service type” maps to “required quality of service, QoS, for a traffic”, where “QoS” maps to “QoS”, “relatively high” maps to “required quality of service”, “data block in a service type” illustrates “service type” is associated with “traffic”

an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA modes.
 (where
FIGs. 3a-c illustrate “information transmission pattern”,
““user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode”, where “select” maps to “selecting”, “most suitable multiple-access manner” maps to “based on the access mode”, FIGS 3a-c illustrates “information transmission pattern”, “OFDMA” maps to “first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode”, “OFDMA+IDMA” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “IDMA”/”IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel” maps to “non-orthogonal multiple access, NOMA, mode”, where “OFDMA+CDMA” maps to “a third resource set associated with both the MOMA and NOMA mode”, where “OFDMA” maps to “MOMA” and “CDMA”/”CDMA is a communications system based on a code division technology and a multiple access technology” maps to “NOMA”

Lyu et al. teaches adaptively selecting between an OFDMA mode, an IDMA associated mode and OFDMA+CDMA mode based on QoS, coverage and a communications system’s spectrum utilization/system throughput/supporting more user equipment.

Lyu et al. as described above does not explicitly teach:
system traffic
MOMA
NOMA
the third resource set being configured such that a cell-center terminal device uses the NOMA mode and a cell-edge terminal device uses the MOMA mode.

However, Lee-1 further teaches an edge/center capability which includes:
the third resource set being configured such that a cell-center terminal device uses the N... mode and a cell-edge terminal device uses the M... mode.
(“The prototype filter unit 807 may use non-orthogonal filter sets for resource allocation to the terminals located within a non-cell edge area and orthogonal filter sets for resource allocation to the terminal located within a cell edge area. The transmission controller 809 may determine a filter set to be applied to the prototype filter unit 807. For example, it may be possible to apply an orthogonal filter set for data transmission to the terminals located in the cell edge area and a non-orthogonal filter set for data transmission to the terminals located in the cell center area.”; Lee et al.; 0113)
(“With the frame structure of FIG. 13B, it may be possible to expect the following effects. Such a resource allocation method makes it possible to configure the network dynamically in a way of minimizing inter-cell interference using a small amount of information as the orthogonal prototype filter information between macro and small cells. For example, it may be possible to minimize inter-cell interference between a macro cell and a small cell that are performing transmission simultaneously using orthogonal prototype filters during the second subframe. Likewise, the macro small cell and another small cell perform transmission simultaneously during the third subframe. It may also be possible for the macro and small cells to perform transmission simultaneously during multiple subframes using orthogonal prototype filters.”; Lee et al.; 0183)
(where
“perform transmission simultaneously during the third subframe” maps to “the third resource set”
“non-orthogonal filter set for data transmission to the terminals located in the cell center area” maps to “a cell-center terminal device uses the N... mode”,
“orthogonal filter set for data transmission to the terminals located in the cell edge area” maps to “cell-edge terminal device uses the M... mode”

Lee-1 teaches configuring an orthogonal prototype filter which shares a resource for simultaneous transmission where the prototype filter can be configured such that terminals in the cell edge use and orthogonal filter set and terminals in the cell center use a non-orthogonal filter set.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the edge/center capability of Lee-1 into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the edge/center capability as taught by Lee-1, the benefits of optimal multiple-access manner (Lyu et al.; 0223) with improved throughput (Lee-1; 0072) are achieved.

However, Lee et al. further teaches a CDMA/IDMA/NOMA capability which includes:
NOMA
(“Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleaver.”; Lee et al.; 0056)j
(“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.)”; Lee et al.; 0069)

Lee et al. teaches IDMA and CDMA as taught with respect to Lyu et al. are considered as associated with NOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced collision (Lee et al.; 0013) are achieved.

However, Ksairi et al. further teaches a MOMA/OFDMA capability which includes:
MOMA
(“Finally, by properly mapping MOMA signals to the LTE time-frequency resource grid, MOMA combines the benefits of both OFDM (e.g., robustness against timing errors) and frequency-domain spreading (e.g., the ability to harvest the frequency diversity of the channel and the robustness against carrier frequency shifts)”; Ksairi et al.; p.221, left col., para. 1)
(“and the map of the spread data symbols to the OFDMA/SC-FDMA time-frequency grid. We also need to determine which new signaling messages could be needed and what effect MOMA could have on the LTE system protocols”; Ksiari et al.; p. 221, left col., para. 2)

Ksairi et al. teaches OFDMA as taught by Lyu et al. is equivalent to MOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of reduced transceiver complexity (Ksiari et al.; p. 219, left col., para. 4) are achieved.

However, Soriaga et al. further teaches a load capability which includes:
system traffic
(“In another example, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) executing the non-orthogonal multiple access management operations 1708 can coordinate and choose whether to increase or decrease non-orthogonal multiple access. In some implementations, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) may be adapted to cause a message to be broadcast, where the broadcast message indicates whether the network is accepting non-orthogonal multiple access. For instance, if a detected condition includes information that a base station is heavily loaded, the base station could be instructed by the network entity 1700 (or on its own accord if the base station is the relevant network entity 1700) to broadcast a message indicating that it will not accept any non-orthogonal multiple access or an increase in non-orthogonal multiple access. On the other hand, if the detected condition includes an indication that the network is lightly loaded, a message can be broadcast indicating that non-orthogonal multiple access and asynchronous transmissions will be allowed.”; Soriaga et al.; 0109)
(where
“network is accepting non-orthogonal multiple access”/”network is lightly loaded” maps to “system traffic”

Soriaga et al. teaches determining the loading of a network based on the loading of a base station.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load capability of Soriaga et al. into Lyu et al. By modifying the processing capability of Lyu et al. to include the load capability as taught by the processing capability of Soriaga et al., the benefits of an optimal multiple-access manner (Lyu et al.; 0223) with improved efficiencies (Soriaga et al.; 0041) are achieved.

As to claim 19:
Lyu et al. discloses:
wherein the processor is further configured to cause the network device to:
in response to the access mode being the MOMA mode, select the information transmission pattern from the first resource set;
in response to the access mode being the NOMA mode, select the information transmission pattern from the second resource set; and
(see FIGs 2-4)

determine the quality of service based on ... or use case.
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type”; Lyu et al.; 0352)

As to claim 20:
Lyu et al. discloses:
A method, further comprising:
configuring the first resource set and the second resource set.
(“Step 202: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0197)
(“Step 404: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0233)

As to claim 21:
Lyu et al. discloses:
wherein the information transmission pattern includes one or more of: a multiplexing pattern, ...
(see FIGs 3a-c)

As to claim 22:
Lyu et al. discloses:
transmitting information about the information transmission pattern to the terminal device.
(“Step 401: The base station sends signaling used for configuring a multiple-access manner selection range to the user equipment.”; Lyu et al.; 0222)
(“Therefore, before the base station communicates with the user equipment, the base station needs to send the signaling used for configuring the multiple-access manner selection range to the user equipment, where the multiple-access manner selection range is a selectable range when the user equipment selects a multiple-access manner from at least two multiple-access manners. For example, in a communications system, only specific user equipment is allowed to communicate with the base station by using a first multiple-access manner and a second multiple-access manner, or configuration of the user equipment supports only a first multiple-access manner and a second multiple-access manner; therefore, before the base station communicates with the user equipment, the base station sends the signaling used for configuring the multiple-access manner selection range to the user equipment, where the signaling is used for notifying the user equipment that a selectable multiple-access manner range is the first multiple-access manner or the second multiple-access manner.”; Lyu et al.; 0224)
(“Step 404: The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to a predetermined sending manner.”; Lyu et al.; 0233)
(“The base station sends the correspondence between the at least two multiple-access manners and the time-frequency resource to the user equipment according to the predetermined sending manner, where the predetermined sending manner includes: a notification by using a system broadcast or a notification by using signaling.”; Lyu et al.; 0234)

As to claim 23:
Lyu et al. discloses:
A terminal device, comprising: a processor; and a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the terminal device to: receive information about an information transmission pattern from a network device, the information transmission pattern being configured by the network device based on an access mode of the terminal device, wherein the network node determined the access mode of the terminal device based on at least one of a coverage of the terminal device, ..., and required quality of service, QoS, for a traffic, 
(“The base station generates the correspondence between the at least two multiple-access manners and the time-frequency resource according to the predetermined categorization manner. The predetermined categorization manner includes any one of three manners: categorization according to a time domain, categorization according to a frequency domain, and categorization according to a time-frequency domain. A first multiple-access manner is an OFDMA multiple-access manner or an SC-FDMA multiple-access manner, a second multiple-access manner is an OFDMA+CDMA multiple-access manner or an SC-FDMA+CDMA multiple-access manner, and a third multiple-access manner is an OFDMA+IDMA multiple-access manner or an SC-FDMA+IDMA multiple-access manner.”; Lyu et al.; 0189)
(“Three multiple-access manners separately have respective advantages. For example: the OFDMA multiple-access manner has an advantage of a high rate; the OFDMA+CDMA multiple-access manner has an advantage of a wide coverage area, and the OFDMA+IDMA multiple-access manner has an advantage of suitability for transmission of a large quantity of small data packets. The user equipment may select a most suitable multiple-access manner according to the predetermined condition, where the predetermined condition may include at least one of the following: a QOS priority of a service type, signal strength, a size of a data block in a service type, and a multiple-access manner selection range.”; Lyu et al.; 0207)
(“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected.”; Lyu et al.; 0209)
(“Generally, a multiple-access manner in which the user equipment sends the uplink data to the base station does not change. However, if an environment in which the user equipment is located changes, or a requirement for a communications system changes, during a communication process, the multiple-access manner in which the user equipment sends the uplink data to the base station changes”; Lyu et al.; 0248)
(“OFDMA+IDMA is a novel multiple-access manner combining OFDMA and IDMA. IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel. Compared with a conventional CDMA system, IDMA has stronger multiple-access interference immunity. A system using the OFDMA+IDMA multiple-access manner has advantages of higher spectrum utilization, a larger system throughput, and housing more user equipments. The SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner are similar in technology for the most part, and related technical details are not described herein again; however, it should be noted that the SC-FDMA+IDMA multiple-access manner and the OFDMA+IDMA multiple-access manner have a relatively great advantage of transmitting a large quantity of small data packets.”; Lyu et al.; 0174)
(“Specifically, the processor 951 is specifically configured to: if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high; the processor 951 is further specifically configured to: if the predetermined condition includes signal strength, select the second multiple-access manner as the specified multiple-access manner when the signal strength is less than a first preset threshold; the processor 951 is further specifically configured to: if the predetermined condition includes a size of a data block in a service type, select the third multiple-access manner as the specified multiple-access manner when the size of the data block transmitted in the service type is less than a fourth preset threshold; and the processor 951 is further specifically configured to: if the predetermined condition includes a multiple-access manner selection range, select, from a selectable range defined in the multiple-access manner selection range, a multiple-access manner as the specified multiple-access manner.;”; Lyu et al.; 0352)
(“CDMA is a communications system based on a code division technology and a multiple access technology.”; Lyu et al.; 0170)
(“IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel.”; Lyu et al.; 0174)
(where
See FIG. 10 for “processor” and “memory”
“user equipment” maps to “terminal device”,
“user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “obtaining an access mode access mode”, where “select a most suitable” maps to “obtaining”
“When the user equipment needs the advantage of a wide coverage area, the second multiple-access manner is selected” maps to “based on...coverage of a terminal device”
 “if the predetermined condition includes a QOS priority of a service type, select the first multiple-access manner as the specified multiple-access manner when the QOS priority of the service type is relatively high”/”data block in a service type” maps to “required quality of service, QoS, for a traffic”, where “QoS” maps to “QoS”, “relatively high” maps to “required quality of service”, “data block in a service type” illustrates “service type” is associated with “traffic”

the information transmission pattern being configured from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, and a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA modes;
 (where
FIGs. 3a-c illustrate “information transmission pattern”,
““user equipment may select a most suitable multiple-access manner according to the predetermined condition” /”OFDMA”/”IDMA”/”CDMA”/”OFDMA+IDMA” maps to “selecting, based on the access mode of the terminal device, an information transmission pattern for the terminal device from one of a first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode, a second resource set associated with a non-orthogonal multiple access, NOMA, mode and a third resource set associated with both the MOMA and NOMA mode”, where “select” maps to “selecting”, “most suitable multiple-access manner” maps to “based on the access mode”, FIGS 3a-c illustrates “information transmission pattern”, “OFDMA” maps to “first resource set associated with a multiplexed orthogonal multiple access, MOMA, mode”, “OFDMA+IDMA” maps to “a second resource set associated with a non-orthogonal multiple access, NOMA, mode”, where “IDMA”/”IDMA uses a chip-level Interleaver corresponding to a unique identifier of user equipment to distinguish user equipment from a channel” maps to “non-orthogonal multiple access, NOMA, mode”, where “OFDMA+CDMA” maps to “a third resource set associated with both the MOMA and NOMA mode”, where “OFDMA” maps to “MOMA” and “CDMA”/”CDMA is a communications system based on a code division technology and a multiple access technology” maps to “NOMA”

perform transmission to the network device based on the received information;
(see FIGs. 2, 4)

Lyu et al. teaches adaptively selecting between an OFDMA mode, an IDMA associated mode and OFDMA+CDMA mode based on QoS, coverage and a communications system’s spectrum utilization/system throughput/supporting more user equipment.

Lyu et al. as described above does not explicitly teach:
system traffic
MOMA
NOMA
the third resource set being configured such that a cell-center terminal device uses the NOMA mode and a cell-edge terminal device uses the MOMA mode.
and wherein the information transmission pattern includes one or more of ... and a reference signal pattern.

However, Lee-1 further teaches an edge/center capability which includes:
the third resource set being configured such that a cell-center terminal device uses the N... mode and a cell-edge terminal device uses the M... mode.
(“The prototype filter unit 807 may use non-orthogonal filter sets for resource allocation to the terminals located within a non-cell edge area and orthogonal filter sets for resource allocation to the terminal located within a cell edge area. The transmission controller 809 may determine a filter set to be applied to the prototype filter unit 807. For example, it may be possible to apply an orthogonal filter set for data transmission to the terminals located in the cell edge area and a non-orthogonal filter set for data transmission to the terminals located in the cell center area.”; Lee et al.; 0113)
(“With the frame structure of FIG. 13B, it may be possible to expect the following effects. Such a resource allocation method makes it possible to configure the network dynamically in a way of minimizing inter-cell interference using a small amount of information as the orthogonal prototype filter information between macro and small cells. For example, it may be possible to minimize inter-cell interference between a macro cell and a small cell that are performing transmission simultaneously using orthogonal prototype filters during the second subframe. Likewise, the macro small cell and another small cell perform transmission simultaneously during the third subframe. It may also be possible for the macro and small cells to perform transmission simultaneously during multiple subframes using orthogonal prototype filters.”; Lee et al.; 0183)
(where
“perform transmission simultaneously during the third subframe” maps to “the third resource set”
“non-orthogonal filter set for data transmission to the terminals located in the cell center area” maps to “a cell-center terminal device uses the N... mode”,
“orthogonal filter set for data transmission to the terminals located in the cell edge area” maps to “cell-edge terminal device uses the M... mode”

Lee-1 teaches configuring an orthogonal prototype filter which shares a resource for simultaneous transmission where the prototype filter can be configured such that terminals in the cell edge use and orthogonal filter set and terminals in the cell center use a non-orthogonal filter set.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the edge/center capability of Lee-1 into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the edge/center capability as taught by Lee-1, the benefits of optimal multiple-access manner (Lyu et al.; 0223) with improved throughput (Lee-1; 0072) are achieved.

However, Lee et al. further teaches a RS/CDMA/IDMA/NOMA capability which includes:
NOMA
(“Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleaver.”; Lee et al.; 0056)j
(“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.)”; Lee et al.; 0069)

wherein the information transmission pattern includes one or more of .... and a reference signal pattern.
(“When the overloading factor does not exceed 1 by the codebook subset or the number of single user or multiple users is less than N, as shown in the left drawing of FIG. 8, a DCI format can indicate a user equipment to detect a channel corresponding to a codeword based on a reference symbol, a reference signal (RS), or a reference pattern. On the contrary, when the overloading factor exceeds 1 and the number of multiple users is greater than N, as shown in the right drawing of FIG. 8, the DCI format can indicate the user equipment to detect a channel corresponding to a codeword based on multiple RSs or multiple reference patterns. And, the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment to receive a data symbol according to a multi-user superposition access scheme. Or, when the number of symbols of an RS or an RS pattern to be channel estimated by the user equipment is defined in advance according to a codebook subset index, if the user equipment knows the codebook subset index, the user equipment is able to know the number of symbols of the RS or the RS pattern to be channel estimated by the user equipment.”; Lee et al.; 0098)
(where
“the DCI format can explicitly inform the user equipment of the number of symbols of an RS or an RS pattern” maps to “the information transmission pattern includes one or more of .... and a reference signal pattern”, where “RS pattern” maps to “reference signal pattern”

Lee et al. teaches IDMA and CDMA as taught with respect to Lyu et al. are considered as associated with NOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RS/CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the RS/CDMA/IDMA/NOMA capability as taught by the NOMA/OMA of Lee et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced collision (Lee et al.; 0013) are achieved.

However, Ksairi et al. further teaches a MOMA/OFDMA capability which includes:
MOMA
(“Finally, by properly mapping MOMA signals to the LTE time-frequency resource grid, MOMA combines the benefits of both OFDM (e.g., robustness against timing errors) and frequency-domain spreading (e.g., the ability to harvest the frequency diversity of the channel and the robustness against carrier frequency shifts)”; Ksairi et al.; p.221, left col., para. 1)
(“and the map of the spread data symbols to the OFDMA/SC-FDMA time-frequency grid. We also need to determine which new signaling messages could be needed and what effect MOMA could have on the LTE system protocols”; Ksiari et al.; p. 221, left col., para. 2)

Ksairi et al. teaches OFDMA as taught by Lyu et al. is equivalent to MOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of reduced transceiver complexity (Ksiari et al.; p. 219, left col., para. 4) are achieved.

However, Soriaga et al. further teaches a load capability which includes:
system traffic
(“In another example, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) executing the non-orthogonal multiple access management operations 1708 can coordinate and choose whether to increase or decrease non-orthogonal multiple access. In some implementations, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) may be adapted to cause a message to be broadcast, where the broadcast message indicates whether the network is accepting non-orthogonal multiple access. For instance, if a detected condition includes information that a base station is heavily loaded, the base station could be instructed by the network entity 1700 (or on its own accord if the base station is the relevant network entity 1700) to broadcast a message indicating that it will not accept any non-orthogonal multiple access or an increase in non-orthogonal multiple access. On the other hand, if the detected condition includes an indication that the network is lightly loaded, a message can be broadcast indicating that non-orthogonal multiple access and asynchronous transmissions will be allowed.”; Soriaga et al.; 0109)
(where
“network is accepting non-orthogonal multiple access”/”network is lightly loaded” maps to “system traffic”

Soriaga et al. teaches determining the loading of a network based on the loading of a base station.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load capability of Soriaga et al. into Lyu et al. By modifying the processing capability of Lyu et al. to include the load capability as taught by the processing capability of Soriaga et al., the benefits of an optimal multiple-access manner (Lyu et al.; 0223) with improved efficiencies (Soriaga et al.; 0041) are achieved.

As to claim 24:
Lyu et al. discloses:
wherein the processor is further configured to cause the terminal device to:
determine, based on the received information, the information transmission pattern from the first resource set and the second resource set; and
perform the transmission to the network device based on the information transmission pattern.
(see FIGs. 2-4)

As to claim 25:
Lyu et al. discloses:
wherein the processor is further configured to cause the terminal device to:
receive, from the network device, information about the first resource set and the second resource set configured at the network device. 
(see FIGs. 2-4)

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 20160014760 (cited in Non-Final Rejection dated 6/7/2022)  in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022), Soriaga et al. US 20150358971 (cited in Non-Final Rejection dated 9/16/2021) and Tani et al. US 20180376409 (cited in Non-Final Rejection dated 3/17/2020).

As to claim 17:
Lyu et al. as described above does not explicitly teach:
wherein determining the access mode of the terminal device comprising:
in response to … and/or … and/ or die required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
in response to … and/or the system, … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.

However, Tani et al. further teaches a threshold capability which includes:
wherein determining the access mode of the terminal device comprising:
(“That is, the mobile station 221 determines whether the DL path loss at the mobile station 221 in the base station cell selected at step S305 is greater than the threshold value Th#2 (step S308). The threshold value Th#2 is a threshold value indicated by the NOMA possible quality information included in the broadcast signal received at step S301 and is, for example, a threshold value that is greater than the threshold value Th#1. 
[0069] If at step S308 the path loss is greater than the threshold value Th#2 (step S308: YES), the mobile station 221 selects a NOMA-non-enabled base station cell as a communication cell among communicable base station cells (step S309), ending a series of operations. When the path loss is not greater than the threshold value Th#2 (step S308: NO), the mobile station 221 selects the base station cell (NOMA-enabled)”; Tani et al.; 0068-0069)
(“Next, the base station 110 wirelessly transmits user data destined for the mobile station 221 (step S903). In the case of transmitting the user data by NOMA at step S903, the base station 110 transmits the user data by using the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above. In the case of transmitting the user data not by NOMA (e.g., by OFDMA), the base station 110 transmits the user data by using a frequency domain and MCS different from the frequency domain and MCS indicated by the NOMA-enabled frequency/MCS information described above.”; Tani et al.; 0112)

in response to … and/or … and/ or  required QoS being lower than a predetermined QoS threshold, determining the NOMA mode as the access mode of the terminal device: and
(FIG. 3, step S308, S310, where “Threshold value Th#2”/”threshold value Th#2 is a threshold value indicated by the NOMA possible quality information” maps to “QoS threshold”

in response to … and/or … and/ or the required QoS being higher than tire predetermined QoS threshold, determining: the MDMA mode as the access mode of the terminal device.
(FIG. 3, step S308, S309)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Tani et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the threshold capability as taught by the NOMA-enabled/NOMA-nonenabled capability of Tani et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced control signal transmission (Tani et al.; 0195) are achieved.

As to claim 18:
Lyu et al. as described above does not explicitly teach:
	determining the system traffic based on a work load of the network device.

However, Soriaga et al. further teaches a load capability which includes:
determining the system traffic based on a work load of the network device.
 (“In another example, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) executing the non-orthogonal multiple access management operations 1708 can coordinate and choose whether to increase or decrease non-orthogonal multiple access. In some implementations, the processing circuit 1702 (e.g., the non-orthogonal multiple access management circuit/module 1706) may be adapted to cause a message to be broadcast, where the broadcast message indicates whether the network is accepting non-orthogonal multiple access. For instance, if a detected condition includes information that a base station is heavily loaded, the base station could be instructed by the network entity 1700 (or on its own accord if the base station is the relevant network entity 1700) to broadcast a message indicating that it will not accept any non-orthogonal multiple access or an increase in non-orthogonal multiple access. On the other hand, if the detected condition includes an indication that the network is lightly loaded, a message can be broadcast indicating that non-orthogonal multiple access and asynchronous transmissions will be allowed.”; Soriaga et al.; 0109)
(where
“network is accepting non-orthogonal multiple access”/”network is lightly loaded” maps to “system traffic”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load capability of Soriaga et al. into Lyu et al. By modifying the processing capability of Lyu et al. to include the load capability as taught by the processing capability of Soriaga et al., the benefits of an optimal multiple-access manner (Lyu et al.; 0223) with improved efficiencies (Soriaga et al.; 0041) are achieved.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 20160014760(cited in Non-Final Rejection dated 6/7/2022) in view of Lee et al. US 20180035179 (hereinafter “Lee-1”) and in further view of Lee et al. US 20190223225 (cited in Non-Final Rejection dated 9/16/2021) and in further view of Ksairi et al., “A Multi-Service Oriented Multiple Access Scheme for M2M Support in Future LTE”, January 2017, IEEE, IEEE Communications Magazine, pp.218-224 (cited in Non-Final Rejection dated 6/7/2022) and Plass et al., “MC-CDMA Versus OFDMA in Cellular Environments”, September 2005, IEEE, 2005 13th European Signal Processing Conference (cited in Non-Final Rejection dated 6/7/2022).

As to claim 31:
Lyu et al. discloses:
wherein selecting an information transmission pattern for a terminal device further comprises selecting an information transmission pattern from the third resource set associated with NOMA mode and
(“OFDMA+CDMA”/FIGs. 3a-c maps to “third resource set”)

Lyu et al. as described above does not explicitly teach:
NOMA

selecting an information transmission pattern for a terminal proximate a cell edge comprises selecting an information transmission pattern ... associated with MOMA mode.

However, Lee et al. further teaches a CDMA/IDMA/NOMA capability which includes:
NOMA
(“Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleaver.”; Lee et al.; 0056)j
(“Among the NOMA techniques, when multi-user data are transmitted to the same time-frequency resource through superposition via a spreading scheme, an orthogonal codebook based type (e.g., SCMA, CDMA, etc.)”; Lee et al.; 0069)

Lee et al. teaches IDMA and CDMA as taught with respect to Lyu et al. are considered as associated with NOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of optimal multiple-access manner (Lyu et al.; 0223) with reduced collision (Lee et al.; 0013) are achieved.

However, Ksairi et al. further teaches a MOMA/OFDMA capability which includes:
MOMA
(“Finally, by properly mapping MOMA signals to the LTE time-frequency resource grid, MOMA combines the benefits of both OFDM (e.g., robustness against timing errors) and frequency-domain spreading (e.g., the ability to harvest the frequency diversity of the channel and the robustness against carrier frequency shifts)”; Ksairi et al.; p.221, left col., para. 1)
(“and the map of the spread data symbols to the OFDMA/SC-FDMA time-frequency grid. We also need to determine which new signaling messages could be needed and what effect MOMA could have on the LTE system protocols”; Ksiari et al.; p. 221, left col., para. 2)

Ksairi et al. teaches OFDMA as taught by Lyu et al. is equivalent to MOMA.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CDMA/IDMA/NOMA capability of Lee et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the CDMA/IDMA/NOMA capability as taught by Lee et al., the benefits of reduced transceiver complexity (Ksiari et al.; p. 219, left col., para. 4) are achieved.

However, Plass et al. further teaches an OFDMA/cell-edge capability which includes:
selecting an information transmission pattern for a terminal proximate a cell edge comprises selecting an information transmission pattern ... associated with MOMA mode.
(where FIGs. 7-8 illustrate “OFDMA, with RRM” where “OFDMA” is considered as analogous to “MOMA” as preferable over “MC-CDMA” near a cell edge or when d0=1, where “MC-CDMA” is considered as analogous to “NOMA”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the OFDMA/cell-edge capability of Plass et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the OFDMA/cell-edge capability as taught by Plass et al., the benefits of enhanced OFDMA with RRM (Plass et al.; p.4, left col., last para.) are achieved.

As to claim 32:
Lyu et al. as described above does not explicitly teach:
further comprising detecting a strong channel asymmetry between a cell-center and a terminal device and using interference cancellation to remove a contribution of the terminal device with the strong channel asymmetry.

However, Plass et al. further teaches a cell-center/RRM capability which includes:
further comprising detecting a strong channel asymmetry between a cell-center and a terminal device and using interference cancellation to remove a contribution of the terminal device with the strong channel asymmetry.
(where FIGs. 8 illustrates “strong channel asymmetry bewteen a cell-center and a terminal device”, “RRM” maps to “using interference cancellation to remove a contribution of the terminal device with the strong channel asymmetry”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell-center/RRM capability of Plass et al. into Lyu et al. By modifying the multiple access manner capability of Lyu et al. to include the OFDMA/cell-edge capability as taught by Plass et al., the benefits of enhanced OFDMA with RRM (Plass et al.; p.4, left col., last para.) are achieved.

Examiner Notes
The Examiner notes there is allowable subject matter as noted in paragraph 0076 of the PGPub specification as noted by “In some alternative embodiments, the third resource set may be configured in any other suitable way as long as it is associated with the MOMA and NOMA modes. This setup can be beneficial when there is strong channel asymmetry between cell-center and C1 cell-edge UEs, e.g., more than 10 dB difference in the average received power. In this case, cell-center and C1 UEs may be paired in the third resource set (also referred to as pool #3), as shown in FIG. 7. The cell-center UEs use NOMA and C1 UEs use MOMA. In pool #3, the strong UEs may be first detected and interference cancellation may be used to remove their contribution. Then single-user detection can be used to decode C1-type UEs that are using MOMA.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464